Citation Nr: 0012976	
Decision Date: 05/17/00    Archive Date: 05/24/00

DOCKET NO.  97-29 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by abdominal pain.

2.  Entitlement to service connection for a disability 
manifested by dry cough and throat pain.

3.  Entitlement to service connection for a left shoulder 
condition.

4.  Entitlement to an initial disability rating higher than 
10 percent for lumbar strain with spondylosis.

5.  Entitlement to a compensable disability rating for 
melasma.


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel




INTRODUCTION

The veteran had active military service from September 1974 
to September 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied the above claims.

The claims for service connection for a left shoulder 
condition and a disability manifested by dry cough and sore 
throat are the subjects of the REMAND herein.


FINDINGS OF FACT

1.  There is no medical evidence showing that the veteran has 
an ascertainable medical disorder manifested by abdominal 
pain, and the claim for service connection is not plausible.

2.  The veteran's claims for higher ratings for his lumbar 
spine and skin conditions are plausible, and the RO has 
obtained sufficient evidence for correct disposition of these 
claims.

3.  The veteran's lumbar spine disorder is manifested by 
subjective complaints of pain with heavy lifting, with no 
objective and/or credible evidence showing limitation of 
motion or functional loss.

4.  The veteran's skin disorder is manifested by dark spots 
on his face that are not disfiguring.




CONCLUSIONS OF LAW

1.  The claim for service connection for a disability 
manifested by abdominal pain is not well grounded, and there 
is no statutory duty to assist the veteran in developing 
facts pertinent to this claim.  38 U.S.C.A. § 5107 (West 
1991).

2.  The veteran's claims for higher disability ratings for 
his lumbar spine and skin disorders are well grounded, and VA 
has satisfied its duty to assist him in developing facts 
pertinent to these claims.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1999).

3.  The criteria for a disability rating higher than 10 
percent for lumbar strain with spondylosis are not met.  
38 U.S.C.A. §§ 1155 and 5107 (West 1991); 38 C.F.R. §§ 4.1, 
4.2, 4.3, 4.7, 4.27, 4.40, 4.45, and 4.71a, Diagnostic Codes 
5003, 5010, and 5292 (1999).

4.  The criteria for a compensable disability rating for 
melasma are not met.  38 U.S.C.A. §§ 1155 and 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.20, 4.27, and 
4.118, Diagnostic Code 7899-7806 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence of record, which 
consists of the veteran's contentions, his service medical 
records, VA outpatient records for treatment in 1997, and the 
report of a VA physical examination conducted in 1997.  The 
evidence pertinent to the abdominal pain, lumbar spine, and 
skin issues is discussed below.

A. Service connection for abdominal pain

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110 and 1131 
(West 1991); 38 C.F.R. § 3.303(a) (1999). It is the 
responsibility of a person seeking entitlement to service 
connection to present a well-grounded claim.  38 U.S.C.A. 
§ 5107 (West 1991).

Generally, a well-grounded claim is a "plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  A claim for service connection requires three 
elements to be well grounded.  It requires competent 
(medical) evidence of a current disability; competent (lay or 
medical) evidence of incurrence or aggravation of disease or 
injury in service; and competent (medical) evidence of a 
nexus between the in-service injury or disease and the 
current disability.  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997), cert. denied, sub nom. Epps v. West, 118 S.Ct. 
2348 (1998); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); 
aff'd 78 F.3d 604 (Fed.Cir. 1996) (table).  Generally, the 
Board should consider only the evidence that is or may be 
favorable to the claim in deciding whether a claim is well 
grounded.  See Arms v. West, 12 Vet. App. 188, 195 (1999) 
(noting that generally "only the evidence in support of the 
claim is to be considered and generally a presumption of 
credibility attaches to that evidence in order to decide 
whether or not any VA claimant has sustained the claimant's 
burden of submitting a well-grounded claim under section 
5107(a)") (emphasis in original).

The second and third Caluza elements can also be satisfied 
under 38 C.F.R. § 3.303(b) by (a) evidence that a condition 
was "noted" during service or during an applicable 
presumption period; (b) evidence showing post-service 
continuity of symptomatology; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Brewer v. 
West, 11 Vet. App. 228, 231 (1998); see also Savage v. Gober, 
10 Vet. App. 488, 495-97 (1997).  Alternatively, service 
connection may be established under 38 C.F.R. § 3.303(b) by 
evidence of (i) the existence of a chronic disease in service 
or during an applicable presumption period under 38 C.F.R. § 
3.307 and (ii) present manifestations of the same chronic 
disease.  Brewer, 11 Vet. App. at 231.

The veteran contends that he has a disability manifested by 
abdominal pain.  He maintains that he has had this pain since 
the late 1970s and that he has to take gas pills and Tums for 
this condition.  However, the veteran is not entitled to 
service connection because the medical evidence does not show 
that he has an ascertainable medical disorder to account for 
his complaints of abdominal pain.  Despite his complaints, 
all testing conducted during service, which included upper 
gastrointestinal and small bowel series, barium enemas, and 
various radiological tests, were negative.  The veteran's 
complaints are symptoms only and do not constitute a 
diagnosed medical disorder.  VA examination in 1997 yielded 
an assessment of nonspecific abdominal pain, which, again, is 
only a symptom and not a recognized medical disorder.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted).  There have 
been no objective findings of pathology or abnormalities 
concerning the veteran's abdomen/stomach.

Even if the Board were to accept the veteran's complaints as 
representative of continuity of symptomatology, the fact 
remains that there is no medical evidence showing that he 
currently has a disorder accounting for those complaints.  
Cf. Savage, 10 Vet. App. at 497.  He is not competent to 
diagnose his abdominal pain as being indicative of a chronic 
medical disorder.  

Despite the in-service treatment for complaints of abdominal 
pain, there must be a current, ascertainable medical disorder 
in order to warrant service connection.  The existence of a 
current disability is the cornerstone of a claim for VA 
disability compensation.  38 U.S.C.A. §§ 1110 and 1131 (West 
1991); see Degmetich v. Brown, 104 F.3d 1328 (1997) (holding 
that Secretary's and Court's interpretation of sections 1110 
and 1131 of the statute as requiring the existence of a 
present disability for VA compensation purposes cannot be 
considered arbitrary and therefore the decision based on that 
interpretation must be affirmed); see also Caluza, 7 Vet. 
App. at 505; Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Therefore, since the medical evidence does not show 
a current disability, the claim for service connection is not 
well grounded.

The only evidence indicating that the veteran has a chronic 
abdominal disorder consists of his current statements.  
However, he cannot meet his initial burden under 38 U.S.C.A. 
§ 5107(a) by simply presenting his own opinion.  The veteran 
does not have the medical expertise to render a probative 
opinion as to medical diagnosis.  See Edenfield v. Brown, 
8 Vet. App. 384, 388 (1995); Robinette v. Brown, 8 Vet. App. 
69, 74 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Until the veteran establishes a well-grounded claim, VA has 
no duty to assist him in developing facts pertinent to the 
claim, including providing him additional medical 
examinations at VA expense.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.326(a) (1999) (VA examination will be 
authorized where there is a well-grounded claim for 
compensation); see Morton v. West, 12 Vet. App. 477 (1999) 
(VA cannot assist a claimant in developing a claim that is 
not well grounded).

When a claimant refers to a specific source of evidence that 
could make a claim plausible, VA has a duty to inform him of 
the necessity to submit that evidence to complete the 
application for benefits.  See Epps v. Brown, 9 Vet. 
App. 341, 344-45 (1996), aff'd Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  VA has no outstanding duty in this case to 
inform the veteran of the necessity to submit certain 
evidence to complete his application for VA benefits.  See 
38 U.S.C.A. § 5103(a) (West 1991).  There is no indication of 
any medical records that might well ground this claim.  The 
veteran has not alleged that any medical records exist that 
would conclusively show that he currently has a chronic 
disability manifested by abdominal pain. 

The presentation of a well-grounded claim is a threshold 
issue.  Therefore, since the veteran has failed to present 
competent medical evidence that his claim for service 
connection for a disability manifested by abdominal pain is 
plausible, the claim must be denied as not well grounded.  
Dean v. Brown, 8 Vet. App. 449 (1995); Boeck v. Brown, 6 Vet. 
App. 14, 17 (1993).  There is no duty to assist further in 
the development of this claim, because such additional 
development would be futile.  See Murphy, 1 Vet. App. 78.




B. Claims for higher ratings

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  The 
veteran perfected his appeal as to the initial grants of 
service connection and original assignment of disability 
ratings for his lumbar spine and skin disorders.  Therefore, 
his claims continue to be well grounded as long as the rating 
schedule provides a higher rating for the service-connected 
conditions.  Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1999).  The duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there 
is a well-grounded claim for an increase, but the medical 
evidence is not adequate for rating purposes, an examination 
will be authorized.  38 C.F.R. § 3.326(a) (1999).  
Reexamination will be requested whenever VA determines that 
there is a need to verify either the continued existence or 
the current severity of a disability.  38 C.F.R. § 3.327(a) 
(1999).  Generally, reexaminations are required if it is 
likely that a disability has improved, if the evidence 
indicates that there has been a material change in a 
disability, or if the current rating may be incorrect.  Id.

In this case, the RO provided the veteran appropriate VA 
examinations.  The examination report provides sufficient 
evidence to rate the service-connected lumbar spine and skin 
disorders properly.  There is no objective evidence 
indicating that there has been a material change in the 
severity of the veteran's service-connected lumbar spine or 
skin condition since he was examined in 1997.  There is no 
indication of VA or private medical records that have not 
been obtained.  Accordingly, no further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).  Murphy v. Derwinski, 1 
Vet. App. 78 (1990); Littke v. Derwinski, 1 Vet. App. 90 
(1990).

The veteran has disagreed with the original disability 
ratings assigned for his lumbar spine and skin disorders.  
There is a distinction between a claim based on disagreement 
with the original rating awarded and a claim for an increased 
rating.  Fenderson v. West, 12 Vet. App. 119 (1999).  The 
distinction may be important in determining the evidence that 
can be used to decide whether the original rating on appeal 
was erroneous and in determining whether the veteran has been 
provided an appropriate Statement of the Case (SOC).  Id. at 
126 and 132.  With an initial rating, the RO can assign 
separate disability ratings for separate periods of time 
based on the facts found.  Id. at 126.  With an increased 
rating claim, "the present level of disability is of primary 
importance."  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
This distinction between disagreement with the original 
rating awarded and a claim for an increased rating is 
important in terms of VA adjudicative actions.  Fenderson, 12 
Vet. App. at 132.

The SOC provided to the veteran identified the issues on 
appeal as increases for the service-connected lumbar spine 
and skin disorders.  However, throughout the course of this 
appeal, the RO evaluated all the evidence of record in 
determining the proper evaluation for the veteran's service-
connected disabilities.  The rating decision that granted 
service connection for these conditions considered all the 
evidence of record in assigning the original disability 
ratings.  The RO did not limit its consideration to only the 
recent medical evidence of record, and did not therefore 
violate the principle of Fenderson.  The veteran has been 
provided appropriate notice of the pertinent laws and 
regulations and has had his claims of disagreement with the 
original ratings properly considered based on all the 
evidence of record.  The RO complied with the substantive 
tenets of Fenderson in its adjudication of the veteran's 
claims.

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 1991).  Evaluation of 
a service-connected disorder requires a review of the 
veteran's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1 and 4.2 (1999).  Because this appeal is from 
the initial rating assigned to a disability upon awarding 
service connection, the entire body of evidence is for equal 
consideration.  Consistent with the facts found, the rating 
may be higher or lower for segments of the time under review 
on appeal, i.e., the rating may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999); cf. Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994) (where an increased rating is at issue, 
the present level of the disability is the primary concern).  
Such staged ratings are not subject to the provisions of 
38 C.F.R. § 3.105(e), which generally requires notice and a 
delay in implementation when there is proposed a reduction in 
evaluation that would result in reduction of compensation 
benefits being paid.  Fenderson, 12 Vet. App. at 126.  The 
Board will consider all evidence in determining the 
appropriate evaluation for the veteran's service-connected 
disabilities. 
 
It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (1999), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3 (1999).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).  

1. Lumbar spine disorder

The veteran is currently evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5010-5292, at 10 percent.  His service-
connected lumbar spine disorder was most recently diagnosed 
as lumbar strain with left sacroiliac joint arthritis.  
Diagnoses during service included lumbar spondylosis.  In the 
selection of code numbers assigned to disabilities, injuries 
will generally be represented by the number assigned to the 
residual condition on the basis of which the rating is 
determined.  With diseases, preference is to be given to the 
number assigned to the disease itself; if the rating is 
determined on the basis of residual conditions, the number 
appropriate to the residual condition will be added, preceded 
by a hyphen.  38 C.F.R. § 4.27 (1999).  The hyphenated 
diagnostic code in this case indicates that arthritis due to 
trauma under Diagnostic Code 5010 is the service-connected 
disorder, and limitation of lumbar spine motion under 
Diagnostic Code 5292 is a residual condition.  

Under Diagnostic Code 5010 for traumatic arthritis, ratings 
are based on the criteria for degenerative arthritis.  
Diagnostic Code 5003 sets forth criteria for evaluation of 
degenerative arthritis established by x-ray findings, which 
are to be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint or 
joints involved (Diagnostic Code 5200, et seq.).  Where there 
is some limitation of motion, less than would be assigned 
under Diagnostic Codes 5200 et seq., a 10 percent rating is 
applied under Diagnostic Code 5003.  An evaluation in excess 
of 20 percent is not provided for under Diagnostic Code 5003, 
unless the veteran is service-connected for two major joints 
or minor joint groups, which is not the case here.

Slight limitation of motion of the lumbar spine will be rated 
10 percent disabling.  A 20 percent evaluation is warranted 
for moderate limitation of motion of the lumbar spine, and a 
40 percent evaluation is warranted for severe limitation of 
motion of the lumbar spine.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292.  

Also, since the veteran's service-connected lumbar spine 
disorder has been diagnosed as lumbar strain, the Board will 
consider whether a higher rating is warranted under 
Diagnostic Code 5295 for lumbosacral strain.  A 10 percent 
disability rating contemplates lumbar strain with 
characteristic pain on motion.  In order to warrant a 20 
percent disability rating under Diagnostic Code 5295, the 
evidence would need to show lumbosacral strain with muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in standing position.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (1999).  Diagnostic Code 5295 provides a 
maximum disability rating of 40 percent for severe 
lumbosacral strain with listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in standing position, loss of lateral motion 
with osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  Id.

In evaluating this claim, the Board must consider whether a 
higher disability evaluation is warranted on the basis of 
functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 
38 C.F.R. §§ 4.40 and 4.45; see DeLuca v. Brown, 8 Vet. App. 
202 (1995).  Functional loss contemplates the inability of 
the body to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance, and must be manifested by adequate evidence of 
disabling pathology, especially when it is due to pain.  38 
C.F.R. § 4.40 (1999).  A part that becomes painful on use 
must be regarded as seriously disabled.  Id.; see also 
DeLuca.  As regards the joints, factors to be evaluated 
include more movement than normal, weakened movement, excess 
fatigability, incoordination, and pain on movement.  
38 C.F.R. § 4.45(f) (1999).  

The 10 percent rating assigned by the RO contemplates a mild 
level of symptoms (i.e., noncompensable limitation of motion 
with pain under Diagnostic Code 5003, slight limitation of 
lumbar spine motion under Diagnostic Code 5292, or mild 
lumbar strain with pain on motion under Diagnostic Code 
5295).  The findings have not shown that the veteran's back 
disorder is any more than slightly disabling, and the lack of 
objective findings preponderates against assignment of a 
higher disability rating.  The medical evidence shows that, 
despite his complaints, the veteran is essentially normal 
from a functional standpoint.

With respect to limitation of motion of the lumbar spine, the 
post-service medical evidence shows no such limitations.  The 
most recent VA examination in 1997 showed normal range of 
motion for the lumbar spine.  There were no complaints of 
pain with motion.  In fact, the veteran complained of lumbar 
spine pain only when lifting heavy objects.  It cannot be 
said, therefore, that the veteran always experiences pain 
with motion of the lumbar spine.

There have been no findings of muscle spasm, weakness of the 
lower extremities or lumbar spine, postural abnormalities, 
deformities, or muscle atrophy.  There have also been no 
findings of decreased strength.  There has been no impairment 
with respect to motor strength, loss of sensation, or 
decreased reflexes.  There is no evidence of asymmetrical 
muscle wasting, which indicates that the veteran continues to 
use his muscles in a normal fashion.  There is no evidence of 
extremity weakness.  There is no evidence showing that the 
veteran's back disorder has affected his functional abilities 
to any degree.  He remains able to move the lumbar spine 
fully.  His posture and gait are normal.  He does not require 
assistive devices for ambulation.  There are no findings from 
which the Board could conclude that the veteran's back 
condition is of a moderate level.

There is no evidence showing that the veteran has sought any 
outpatient treatment for his lumbar spine disorder since his 
separation from service in 1996.  This means that this 
condition is minimally disabling to him, since he is able to 
forego treatment.  Moreover, he has not alleged any 
impairment in earning capacity due to his lumbar spine 
disorder.  Accordingly, the current 10 percent disability 
rating for the veteran's disability is appropriate.  It is 
clear that lumbar strain with spondylosis will result in a 
certain level of functional loss.  In this case, the current 
10 percent disability rating adequately compensates for any 
functional loss the veteran has that is attributable to his 
service-connected lumbar spine condition.  The 10 percent 
disability rating encompasses painful motion under Diagnostic 
Code 5003 and/or Diagnostic Code 5295.  The veteran's 
limitation of lumbar spine motion and level of functional 
loss do not approximate the level of disability that would 
result from the criteria described above for a higher rating 
under any other potentially applicable diagnostic code.  
There is no evidence of incoordination of movement, excessive 
fatigability, or weakness of movement of the veteran's lumbar 
spine.  There is a lack of objective medical evidence 
supporting any contention that the veteran suffers any 
additional functional loss and/or limitation of motion.

As discussed above, the veteran has reported lumbar spine 
pain with heavy lifting.  This means that his lumbar spine 
pain is not constant.  Although the veteran's complaints of 
pain have been considered, the rating schedule does not 
provide a separate rating for pain.  Spurgeon v. Brown, 10 
Vet. App. 194 (1997).  In this case, the 10 percent 
disability rating adequately compensates the veteran for his 
pain and for any slight functional loss that he may 
experience during flare-ups.  The objective medical evidence 
does not create a reasonable doubt regarding the level of his 
lumbar spine disability.  There are no findings indicative of 
a moderate lumbar spine disorder such as impairment of motor 
strength, muscle atrophy, neurological deficits, etc.  
Therefore, a disability rating higher than 10 percent is not 
warranted.  

The Board has considered all other potentially applicable 
diagnostic codes, as discussed above.  Under Diagnostic Code 
5289 for ankylosis of the lumbar spine, a 40 percent 
disability rating is warranted for favorable ankylosis, and a 
50 percent disability rating is warranted for unfavorable 
ankylosis.  There is no medical evidence showing that the 
veteran has ankylosis of the lumbar spine.  He is able to 
move the lumbar spine, so it is clearly not ankylosed.  See 
Lewis v. Derwinski, 3 Vet. App. 259 (1992) (defining 
ankylosis as "immobility and consolidation of a joint due to 
disease, injury, surgical procedure") (citation omitted).  
Therefore, consideration of the veteran's service-connected 
disability under Diagnostic Code 5286 is also not warranted.  

Since the veteran is not service-connected for residuals of 
fractured vertebra, and there is no evidence showing that he 
has ever incurred such an injury to the lumbar spine, 
consideration of his service-connected disability under 
Diagnostic Code 5285 is not warranted.  Moreover, a diagnosis 
of intervertebral disc syndrome has not been rendered, and 
there are no abnormal neurological findings that would 
warrant evaluation of the veteran's service-connected 
disability under Diagnostic Code 5293.

Accordingly, the preponderance of the evidence is against 
assignment of a disability rating higher than 10 percent 
under all potentially applicable diagnostic codes.  There is 
no reasonable doubt on this matter that could be resolved in 
the veteran's favor.

2. Skin disorder

The veteran is currently evaluated as zero percent disabled 
for his skin condition under 38 C.F.R. § 4.118, Diagnostic 
Code 7899-7806.  Melasma does not have a specific diagnostic 
code, and it is therefore rated under a closely related 
disease where the affected functions, anatomical location, 
and symptomatology are closely analogous.  38 C.F.R. §§ 4.20 
and 4.27 (1999).  In this case, it is rated analogous to 
eczema.  

Ratings for eczema are dependent upon the location, extent, 
and repugnant or otherwise disabling character of 
manifestations.  Under Diagnostic Code 7806, a zero percent 
disability rating is assigned where there is slight, if any, 
exfoliation, exudation, or itching, if on a nonexposed 
surface or a small area.  A 10 percent disability rating is 
warranted for exfoliation, exudation, or itching, if 
involving an exposed surface or extensive area.  

There is no medical evidence indicating that the veteran has 
any scarring or marked disfigurement from his melasma.  He 
has no complaints concerning exudation or itching.  He has 
not alleged that he has any outbreaks or flare-ups of this 
condition.  He does not have extensive lesions.  There is 
also no medical evidence of exfoliation, ulceration, 
crusting, or infection.  In fact, the VA examiner in 1997 
classified this condition as "asymptomatic."

Essentially, the veteran's only complaint is that these dark 
spots, diagnosed during service as melasma, have appeared on 
his face.  These consist of brownish, pigmented patches on 
his cheeks.  Although these areas are visible on the color 
photographs taken during the 1997 VA examination, they are 
clearly not disfiguring in any manner.  It is true that this 
skin condition is on an exposed surface, but, as discussed 
above, there is no evidence of exfoliation, exudation, or 
itching.  The lack of objective findings preponderates 
against assignment of a compensable disability rating.  The 
medical evidence shows that, despite the presence of these 
spots on the veteran's face, there is no resulting 
disability. 

The Board has considered the requirement of 38 C.F.R. § 4.3 
to resolve any reasonable doubt regarding the current level 
of the veteran's disability in his favor.  However, the 
objective medical evidence does not create a reasonable doubt 
regarding the current level of his disability from melasma.  
The rating schedule does not provide for a compensable 
disability rating without evidence of symptomatology such as 
exfoliation, exudation or itching, lesions, or marked 
disfigurement.  Therefore, the Board finds that the 
preponderance of the evidence is against the assignment of a 
compensable disability rating for the veteran's melasma.  
There are no other potentially applicable diagnostic codes 
for consideration. 


ORDER

Entitlement to service connection for a disability manifested 
by abdominal pain is denied.

Entitlement to an initial disability rating higher than 10 
percent for lumbar strain with spondylosis is denied.

Entitlement to a compensable disability rating for melasma is 
denied.


REMAND

Additional evidentiary development is needed prior to 
appellate disposition of the veteran's claims for service 
connection for a left shoulder condition and a disability 
manifested by dry cough and sore throat.  Where a claimant 
has filed an application for benefits and VA has notice of 
the existence of evidence that may be sufficient to well 
ground the claim, VA has a duty to inform the veteran of the 
necessity to submit that evidence to complete the application 
for benefits.  See Robinette v. Brown, 8 Vet. App. 69 (1995); 
38 U.S.C.A. § 5103(a) (West 1991).  

The veteran claims that he has a left shoulder disorder and a 
disability manifested by dry cough and sore throat.  His 
service medical records do show some treatment for pertinent 
complaints.  The veteran indicated in his substantive appeal 
that x-rays of his left shoulder and respiratory system were 
conducted at the VA Medical Center in Tuskegee in September 
1997.  It is unknown whether these records may be sufficient 
to well ground either of these claims.  However, in light of 
the in-service treatment, a remand to obtain these records is 
clearly warranted.  VA records are considered part of the 
record on appeal since they are within VA's constructive 
possession, and such records must be considered in deciding 
the veteran's claims.  See Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992).


Accordingly, these claims are REMANDED for the following:

1.  Obtain and associate with the claims 
file the veteran's complete medical 
records from the VA Medical Center in 
Tuskegee for treatment from 1997 to the 
present, to include x-ray reports from 
September 1997.  

2.  Thereafter, readjudicate the 
veteran's claims for service connection 
for a left shoulder condition and a 
disability manifested by dry cough and 
sore throat, with application of all 
appropriate laws and regulations and 
consideration of the additional evidence 
developed upon remand.  If any benefit 
sought on appeal remains denied, provide 
the veteran and his representative a 
supplemental statement of the case, and 
allow an appropriate period of time for 
response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matters that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory 




Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals


 


